                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MILLERCOORS, LLC,

                            Plaintiff,                                  ORDER
       v.
                                                                      19-cv-218-wmc
ANHEUSER-BUSCH COMPANIES, LLC,

                            Defendant.


       The court is in receipt of defendant Anheuser-Busch Companies, LLC’s emergency

motion to vacate, modify, and stay preliminary injunction pending appeal. (Dkt. #107.)

On September 4, 2019, the court entered an order modifying its previous preliminary

injunction to require defendant from “using the ‘no corn syrup’ language and icon on its

packaging after it exhausts the challenged packaging on hand as of June 6, 2019, or on

March 2, 2020 . . . whichever occurs first.” (9/4/19 Op. & Order (dkt. #102) 14.) In the

motion, Anheuser-Busch explains that it “was able to expeditiously use its existing

packaging,” and, therefore, it “no longer has any material amount of packaging inventory

created before June 6, 2019.” (Def.’s Mot. (dkt. #107) 1-2.) As such, defendants explains

“if A-B were allowed to use only packaging created as of June 6, 2019, an injunction would

take effect immediately.” (Id. at 2.)

       Although the court is troubled by defendant’s decision to continue to print new

packaging containing language that almost certainly violated the spirit of the court’s earlier

injunction with respect to its television and print media, defendant is correct that the court

intended to craft an injunction that would not impinge on the orderly production of Bud

Light. Rather, the court intended to provide defendant with time to transition to packaging

without the “no corn syrup” language and icon. As such, the court will further modify the
injunction to require compliance by November 1, 2019, based on Anheuser-Busch’s

representation that it cannot have packaging complying with the court’s injunction until

the end of October. The court will reserve on whether the defendant’s conduct supports

finding an “exceptional case” at the appropriate time.

      As for the bulk of defendant’s 27 page motion, which does not concern the issue of

packaging supply and instead covers purported evidence and argument not properly in

front of the court. Defendant cites extensively to a 30(b)(6) deposition of MillerCoors’

Vice President of the Coors family of brands, Ryan Reis, in support of an argument that

the court should vacate or modify the entire injunction. On August 19, 2019, defendant

filed a motion to “supplement the record with contradictory testimony from MillerCoors’

August 13, 2019 corporate deposition.” (Dkt. #93.) On the date MillerCoors’ response

was due, however, the parties filed a joint motion, removing defendant’s prior motion from

the docket, and setting forth a process for submission of additional proposed findings.

(Dkt. #99.). Magistrate Judge Crocker granted that joint motion that same day. (Dkt.

#100.)

      As such, the additional evidence in defendant’s so-called “emergency” motion is not

in front of the court.1 The bulk of Anheuser-Busch’s submission, therefore, is contrary to

the parties’ agreed plan of action and is entirely inappropriate. As such, the court will

strike that portion of the emergency motion not concerning the packaging supply issue.

After submission of supplemental facts consistent with the parties’ joint motion, defendant

is free to file a motion to modify the injunction. Even then, however, the court would be


1
  Nevertheless, Anheuser-Busch purports to fault the court for not mentioning the 30(b)(6)
deposition in its September 4, 2019. (Def.’s Mot. (dkt. #107) 5.)
                                            2
remiss not to note that the bulk of defendant’s new evidence appears to concern a “literally

false” Lanham Act claim that was not the basis for the court’s original order. Instead, as

explained in that opinion, the court granted a preliminary injunction on the basis that

certain statements were misleading. (See 5/24/19 Op. & Order (dkt. #57) 22 (finding “no

dispute” that these statements are “literally true;” instead, the court examined whether the

statements were misleading).) Defendant should review that opinion and order carefully

before seeking to modify the injunction based on evidence not relevant to the court’s

findings.



                                         ORDER

       IT IS ORDERED THAT defendant Anheuser-Busch Companies, LLC’s emergency

motion to vacate, modify, and stay preliminary injunction pending appeal (dkt. #107) is

GRANTED IN PART AND STRUCK IN PART.                     The portions of the motion not

concerning the packaging supply issue are STRUCK. Specifically, the court strikes pp.4,

5 (until the background section), 9-24.) The rest of the motion is GRANTED. The court’s

September 4, 2019, order is modified as follows: Defendant Anheuser-Busch is

PRELIMINARILY ENJOINED from using the “no corn syrup” language and icon on its

packaging as of November 1, 2019.

       Entered this 6th day of September, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                             3
